Exhibit 10.13

CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN

LONG-TERM INCENTIVE AWARD AGREEMENT

This Long-Term Incentive Award Agreement (“Agreement”) is made pursuant to the
terms and conditions of Article XII of the Cedar Fair, L.P. 2008 Omnibus
Incentive Plan (the “Plan”), the provisions of which are incorporated into this
Agreement by reference. Capitalized terms used herein shall have the meanings
ascribed to them in the Plan, unless indicated otherwise.

 

PARTICIPANT NAME:  

 

PERFORMANCE PERIOD:  

 

PARTICIPANT’S TARGET:  

 

GRANT DATE OF LONG-TERM INCENTIVE AWARD:  

 

FAIR MARKET VALUE OF ONE UNIT:  

 

BASE NUMBER OF PHANTOM UNITS:  

 

EMPLOYMENT REQUIREMENT: Employment with the Company or an Affiliate as specified
in Sections 2 and 3 below.

1. Long-Term Incentive Award In General. Participant’s Long-Term Incentive Award
(“Award”) of             Phantom Units for the Performance Period is subject to
(i) the attainment of target performance objectives as determined by the
Committee based upon the Plan’s scale and as adjusted by the Committee pursuant
to the Plan at the end of the Performance Period (ii) Participant’s continued
employment by the Company or an Affiliate through the dates of payment, as
specified in Section 3 of this Agreement. No Award shall be payable to the
Participant if none of the performance measures for the applicable Performance
Period are met. A Participant’s Award may be adjusted up or down from the Plan’s
scale, in the Committee’s discretion based upon relevant factors, but in no
event may any upward adjustment result in an Award in excess of the approved
target for the Performance Period, unless the Committee determines (based upon
relevant factors) that the percentage of target applicable to the Participant is
achieved at a level greater than the target percentage, in which case the
Committee may (but is not required to) increase an Award to be not in excess of
one hundred fifty percent (150%) of the target.

2. Employment Requirement. Any part of this Award that is not payable because
the Participant is not employed the Company or an Affiliate on the relevant
payment date shall be automatically forfeited, except as set forth in Section 3
of this Agreement.

3. Payment Dates. If an Award is to be paid, (i) fifty percent (50%) of any such
Award shall be paid in a lump sum in Units or a combination of cash and Units
(measured using

56



--------------------------------------------------------------------------------

the Fair Market Value of Units at the time of such payment) in the first 2- 1/2
months of the third fiscal year of the employing entity after the end of the
Performance Period (i.e., the fiscal year that began                     ,
20    ), if the Participant is employed by the Company or an Affiliate on such
payment date; and (ii) the fifty percent (50%) balance of any such Award shall
be paid in a lump sum in Units or a combination of cash and Units (measured
using the Fair Market Value at the time of such payment) in the first 2- 1/2
months of the fourth fiscal year of the employing entity after the end of the
Performance Period (i.e., the fiscal year that began                     ,
20    ), if the Participant is employed by the Company or an Affiliate on such
payment date; provided that the employing entity may make payment prior to the
end of the third or fourth fiscal year if the payment is made in the same
calendar year as it would otherwise have been made.

If a Participant dies or incurs a Disability prior to either or both of the
payment dates specified in the preceding paragraph, the Participant (or the
Participant’s estate) shall receive payment for one or both dates, as
applicable, within ninety (90) days of his death or Disability.

If a Participant incurs a Retirement (which is a Separation from Service) prior
to either or both of the payment dates specified in the first paragraph of this
Section 3, the Participant shall receive payment for one or both dates, as
applicable, within ninety (90) days of his Retirement; provided that any payment
to a Specified Employee upon a Retirement (which is a Separation from Service)
shall only be paid in accordance with Section 12.5(b) of the Plan.

Except in the case of death, Disability, and Retirement, and as permitted by
Section 409A, no payment shall be accelerated.

IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Agreement to be executed by its duly authorized officer
and the Participant has executed this Agreement as of the day and year below
written.

 

MAGNUM MANAGEMENT CORPORATION By:  

 

Title:  

 

Date:  

 

57



--------------------------------------------------------------------------------

PARTICIPANT Signature:  

 

Printed Name:  

 

Address:  

 

Date:  

 

58